Title: To George Washington from Thomas Eden & Company, 19 February 1774
From: Thomas Eden & Company
To: Washington, George



Sir
London 19 feby 1774

We are favour’d with yours of the 18 Octr with 4 hhds Tobo ⅌ Capt. Boucher, which are landed in good order & will be dispos’d of to the best advantage in our power for your Interest & the Acct Sales render’d as soon as sold.
Capt. Boucher we hope will meet with such dispatch this Voyage as will enable him to get home with his Cargo to an early Market & as Tobo will be much wanted this Summer we have no doubt but prices will keep up.
The favour of your further Commands ⅌ return of Capt. Boucher will much oblige Sir Yr mo. obedt hume Servts

Thos Eden & Co.

